ORDER ON PETITION FOR REHEARING
Feb. 7, 1991
Defendant claims that we erred in finding that the issue of competency of counsel was not raised in the district court. It is true that defendant requested during trial that either another lawyer be appointed or that defendant be allowed to conduct his own defense. The district court rejected the request, stating: “Mr. Segarra has displayed diligence, professional competence, and is representing this defendant ably....”
Normally, a claim of incompetency of counsel is brought after trial in the district *11court via a petition pursuant to 28 U.S.C. § 2255. This allows the district court to hold a hearing, if it wishes, after reviewing the trial record. The post-trial procedure protects a defendant because it ensures him of an objective reasoned decision, not one made during the heat of trial.
Because, however, defendant wishes to forego the 28 U.S.C. § 2255 procedural route and requests a ruling from us on his claim that his counsel’s trial performance was so incompetent as to deprive him of constitutional right to a fair trial and because the government has briefed the issue, we will now rule on defendant’s claim.
Based on our complete and careful review of the record and giving due deference to the findings of the district court on this issue, we find that there is no merit to defendant’s claim.
The petition for rehearing is denied.